Case 2:20-cv-00720-SPC-MRM Document 5 Filed 09/18/20 Page 1 of 3 PageID 41




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

EDWARD L FOX, JR. ,

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-720-FtM-38MRM

USAA CAUSALITY INSURANCE
COMPANY,

                Defendant.
                                                 /

                                                ORDER1

        Before the Court is Defendant USAA Causality Insurance Company’s Notice of

Removal. (Doc. 1). This breach of contract suit stems from damage that Hurricane Irma

caused to Plaintiff Edward L. Fox, Jr.’s home. Plaintiff sued Defendant in state court

alleging that Defendant has refused to pay the full replacement cost value to Plaintiff

under an insurance policy. Defendant then removed the case to this Court based on

diversity jurisdiction.

        Removal permits a defendant to move a case from state court to a federal district

court when the federal court has original subject matter jurisdiction over the suit. 28

U.S.C. § 1441(a). “A removing defendant bears the burden of proving proper federal

jurisdiction.” Leonard v. Enter. Rent a Car, 279 F.3d 967, 972 (11th Cir. 2002). “Because

removal jurisdiction raises significant federalism concerns, federals courts are directed to

construe removal statutes strictly” and resolve “all doubts about jurisdiction . . . in favor of



1
  Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a f ailed hyperlink does not affect this Order.
Case 2:20-cv-00720-SPC-MRM Document 5 Filed 09/18/20 Page 2 of 3 PageID 42




remand to state court.” Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 411 (11th Cir.

1999) (citations omitted). Diversity jurisdiction is one type of original jurisdiction. And a

federal court has diversity jurisdiction if the amount in controversy exceeds $75,000 and

the parties are citizens of different states. Morrison v. Allstate Indem. Co., 228 F.3d 1255,

1261 (11th Cir. 2000).

       Here, Defendant has not shown a diversity of citizenship between the parties. All

Defendant says is “Plaintiff is a Citizen and resident of the State of Florida.” (Doc. 1 at

2). But individuals are citizens where they are domiciled, not necessarily where they are

residents. See McCormick v. Aderholt, 293 F.3d 1254, 1257 (11th Cir. 2002). Because

there are no allegations to support Plaintiff’s domicile, Defendant has not adequately

pleaded diversity of citizenship.    In addition, for both original and removal diversity

jurisdiction, a corporation is deemed a citizen of any state by which it has been

incorporated and of the state where it has its principal place of business. 28 U.S.C. §

1332(c). Defendant only says it is a Texas Corporation (Doc. 1 at 2). Defendant must

plead its principal place of business to comply with 28 U.S.C. § 1332(c). Without showing

diversity of citizenship, this Court lacks subject matter jurisdiction over this case.

       Accordingly, it is now

       ORDERED:

       Defendant Metropolitan Group Property and Casualty Insurance Company must

SUPPLEMENT the Notice of Removal on or before October 2, 2020, to show cause why

this case should not be remanded for lack of subject matter jurisdiction.          Failure to

comply with this Order will cause this case being remanded without further notice.




                                              2
Case 2:20-cv-00720-SPC-MRM Document 5 Filed 09/18/20 Page 3 of 3 PageID 43




      DONE and ORDERED in Fort Myers, Florida this 18th day of September 2020.




Copies: All Parties of Record




                                       3
